Case: 5:06-cr-00019-KKC-CJS Doc #: 143 Filed: 02/12/21 Page: 1 of 5 - Page ID#: 1539




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

  UNITED STATES OF AMERICA,                               CRIMINAL NO. 5:06-19-KKC
       Plaintiff,

  v.                                                        OPINION AND ORDER

  CHARLES RAY WISE,
       Defendant.


                                         ** ** ** ** **

        This matter is before the Court on Defendant Charles Ray Wise’s motions requesting

 that the Court order his release from prison and to appoint counsel. (DE 134.) On October

 6, 2006, a jury convicted Wise of the following offenses: interstate travel to engage in sexual

 conduct with a minor, interstate travel with a minor for illegal sexual conduct, possession of

 child pornography, and making false statements to federal law enforcement officers. (DE 69;

 DE 80.) Judge Karl Forester sentenced Wise to 360 months of imprisonment on December

 28, 2006. (DE 80 at 1-2.) His projected release date is August 19, 2031. He is currently

 incarcerated at FCI Loretto. This action was reassigned to the undersigned. (DE 132.)

        Wise now moves the Court to modify his sentence under 18 U.S.C. § 3582(c)(1)(A),

 which provides for what is commonly referred to as “compassionate release.” He states that

 he has been diagnosed with melanoma cancer and has knee issues. Wise also contends that

 he was diagnosed with COVID-19, and as a result, he has experienced breathing issues. He

 also asserts that both of his parents are suffering from cancer. For the following reasons,

 Wise’s motions (DE 134) are denied.




                                               1
Case: 5:06-cr-00019-KKC-CJS Doc #: 143 Filed: 02/12/21 Page: 2 of 5 - Page ID#: 1540




                                                I.

        Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court could

 not grant a motion for compassionate release unless the director of the Bureau of Prisons

 (“BOP”) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2002). The First Step Act amended

 § 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed by the

 defendant himself “after the defendant has fully exhausted all administrative rights to

 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

 lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier . . . ” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec.

 21, 2018). The Sixth Circuit has determined that the occurrence of one of the two events

 mentioned in the statute is a “mandatory condition” to the Court granting compassionate

 release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the government

 “properly invoke[s]” the condition, the Court must enforce it.      Id. at 834 (citation and

 quotation marks omitted). Here, the government concedes that Wise has exhausted all

 administrative remedies required. (DE 138 at 6.) Therefore, the Court has authority to

 consider Wise’s request for compassionate release.

                                             II.

        The compassionate release statute permits this Court to “reduce the term of

 imprisonment” and “impose a term of probation or supervised release with or without

 conditions that does not exceed the unserved portion of the original term of imprisonment.”

 18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

 the Court may grant this relief only if it finds that “extraordinary and compelling reasons

 warrant such a reduction,” and the “reduction is consistent with applicable policy statements

 issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).



                                               2
Case: 5:06-cr-00019-KKC-CJS Doc #: 143 Filed: 02/12/21 Page: 3 of 5 - Page ID#: 1541




        The statute does not define what it means to be “extraordinary and compelling.” The

 commentary to the policy statement by the Sentencing Commission applicable to Section

 3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has recently determined

 the policy statement applies only to motions filed by the BOP and does not apply when a

 defendant moves for compassionate release on his own behalf. United States v. Jones, 980

 F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained

 by the reasons enumerated in § 1B1.13’s application note. See id.; United States v. Elias, 984

 F.3d 516, 519 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

 2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

 a court may exercise its “full discretion” to determine whether the defendant has

 demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

 F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

        For purposes of this motion, the Court will assume that Wise’s health condition amidst

 the COVID-19 pandemic in a prison setting presents extraordinary and compelling

 circumstances that would warrant a sentence reduction. Even assuming, however, that

 extraordinary and compelling circumstances do exist that warrant a sentence reduction, the

 Court must still consider whether “the factors set forth in section 3553(a) to the extent that

 they are applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A);

 Jones, 980 F.3d at 1107-1108. These factors include:

        (1) the nature and circumstances of the offense and the history and
            characteristics of the defendant;

        (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the
                   law, and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational
                   training, medical care, or other correctional treatment in the most
                   effective manner; [and]

                                                3
Case: 5:06-cr-00019-KKC-CJS Doc #: 143 Filed: 02/12/21 Page: 4 of 5 - Page ID#: 1542




        (3) the kinds of sentences available;

 18 U.S.C. § 3553(a)(1)-(3).

        The § 3553(a) factors also include the “kinds of sentence and the sentencing range”

 established in the guidelines; “any pertinent policy statement” issued by the Sentencing

 Commission; “the need to avoid unwarranted sentence disparities among defendants with

 similar records who have been found guilty of similar conduct;” and “the need to provide

 restitution to any victims of the offense.” § 3553(a)(4)-(7).

        Judge Forester considered these factors extensively at Wise’s sentencing hearing. (DE

 101, Sent. Tr.) This Court has reconsidered these factors for the purposes of this motion. The

 nature and circumstances of Wise’s crimes are serious—he is convicted of committing several

 sexual crimes against minors. He engaged in a romantic and sexual relationship with a 14-

 year-old female over a few months. United States v. Wise, 278 F. App’x 552, 555-56 (6th Cir.

 2008). During the course of that relationship, Wise and the victim exchanged sexually

 explicit images. Id. at 556. Wise also crossed state lines from Kentucky to Arkansas multiple

 times to meet with the victim and engage in sexual activity with her. Id. at 557. On one

 occasion, Wise picked up the victim from her grandmother’s home in Arkansas, drove the

 victim to Kentucky, and engaged in sexual activity with her there. Id. When questioned

 about the victim’s whereabouts by law enforcement after the victim went missing from

 Arkansas, Wise repeatedly denied any knowledge of her whereabouts. Id. at 557-58. As a

 result of Wise’s crimes against her, the victim contracted an incurable sexually transmitted

 disease and suffers from post-traumatic stress disorder. Id. at 566. Law enforcement later

 discovered child pornography on Wise’s computer. Id. at 558. Wise has no prior convictions.

 (PSR ¶ 83.) But based upon the record before it, the Court cannot find that Wise would not

 pose a danger to the safety of minors or the community if he were to be released.


                                                 4
Case: 5:06-cr-00019-KKC-CJS Doc #: 143 Filed: 02/12/21 Page: 5 of 5 - Page ID#: 1543




        The guideline range for Wise, as established under the sentencing guidelines, was 235

 months to 293 months. (Sent. Tr. at 30:1-4.) However, due to the “reprehensible” conduct of

 Wise, Judge Forester departed from the guidelines and sentenced Wise to 360 months of

 imprisonment. (Sent. Tr. at 44:15-17, 45:5-10.) This Court agrees that Wise’s crimes warrant

 such a sentence. And, to date, Wise still has over ten years left to serve on his sentence.

 Considering the need for Wise’s prison term to deter future criminal conduct, promote respect

 for the law, and provide just punishment, release is simply not appropriate.

        Finally, the Court will deny Wise’s motion for appointment of counsel. There is no

 constitutional right to counsel in proceedings filed under 18 U.S.C. § 3582. United States v.

 Walker, Criminal Action No. 6:06-111-DCR, 2019 WL 3240020, at *4 (E.D. Ky. July 18, 2019)

 (citing United States v. Bruner, No. 5:14-cr-05-KKC, 2017 WL 1060434, at *2 (E.D. Ky. Mar.

 21, 2017)).    The decision to appoint counsel falls within the Court’s discretion, but

 appointment of counsel is unnecessary where the issues raised in a § 3582 motion “are

 straightforward and resolvable upon review of the record.” United States v. Clark, Criminal

 Action No. 6:07-013-DCR, 2019 WL 7161209, at *2 (E.D. Ky. Feb. 14, 2019). The Court finds

 that denial of Wise’s § 3582 motion is appropriate; therefore, there is no reason to appoint

 him counsel.

                                                III.

        Accordingly, in consideration of the § 3553(a) factors and for the reasons stated in this

 opinion, it is not appropriate to order Wise’s release at this time. The Court HEREBY

 ORDERS that Defendant Charles Ray Wise’s motion for compassionate release and motion

 to appoint counsel (DE 134) are DENIED.

        Dated February 12, 2021




                                                5
